FILED
                           NOT FOR PUBLICATION                             OCT 06 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30360

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00021-RRB-1

  v.
                                                 MEMORANDUM*
JAMES ALBERT WILDE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                      Argued and Submitted August 12, 2014
                               Anchorage, Alaska

Before: FARRIS, D.W. NELSON, and NGUYEN, Circuit Judges.

       Defendant James Albert Wilde was convicted of violating 36 C.F.R. §§

2.32(a)(1), (2) and 3.2(b). See also 16 U.S.C. § 3; Alaska Stat. § 05.25.055(a), (d);

Alaska Stat. § 05.25.090(b)(2). Wilde appeals his conviction, arguing that the

National Park Service does not have authority to enforce these regulations on the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
part of the Yukon River that runs within the geographic boundaries of the

Yukon-Charley Rivers National Preserve. We have jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.

      According to 16 U.S.C. § 3103, “[o]nly those lands within the boundaries of

any conservation system unit which are public lands . . . shall be deemed to be

included as a portion of such unit.” Id. (emphasis added). The statute necessarily

divides “lands within the boundaries of any conservation system unit” into “public

lands” and non-public lands. See id. While only “public lands” are “included as a

portion of such unit,” any non-public lands nevertheless are “lands within the

boundaries of [the] conservation system unit.” See id.; see also 16 U.S.C. § 3102.

      Wilde is correct that certain “regulations [are] applicable solely to public

lands within such units.” 16 U.S.C. § 3103; see, e.g., 50 C.F.R. §§ 100.10,

100.26(n)(1)(v). But Wilde was not convicted pursuant to any such regulation.

Instead, Wilde was convicted pursuant to generally applicable “regulations

concerning boating and other activities on or relating to waters located within areas

of the National Park System, including waters subject to the jurisdiction of the

United States.” 16 U.S.C. § 1a-2(h); see also 16 U.S.C. §§ 1, 2; 36 C.F.R.

§ 1.2(a)(3).




                                          2
      There can be no dispute that the relevant part of the Yukon River is located

within the geographic boundaries of the Yukon-Charley Rivers National Preserve,

a “unit[] of the National Park System [to] be administered by the Secretary under

the laws governing the administration of such lands . . . .” 16 U.S.C. § 410hh(10);

see also 16 U.S.C. § 3201. Consequently, Wilde was “under the jurisdiction of the

National Park Service,” regardless of whether he was on “public lands” or non-

public lands. See 16 U.S.C. § 3; Sturgeon v. Masica, No. 13-36165+, Slip op. at

22–23.

      AFFIRMED.




                                         3